DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, drawn to Figure 3 and species a, drawn to Figures 4-5, claims 1-11 and 13-20 in the reply filed on 04/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Allowable Subject Matter
Claims 16-17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. U.S. Publication 2007/0088434 A1.
Regarding Claim 1, Frank discloses a composition for treatment (as seen in Figures 7 and 13 and paragraphs [0015], [0017] and [0019] and [0022-0023]) comprising a composition body (paragraph [0020] and [0037]) and a mesh pattern formed in at least a portion of the composition body (as seen in Figures 7 and 13). The composition body comprises a tissue matrix or synthetic material (paragraph [0020] and [0037]), wherein the examiner interprets a tissue matrix to be any mesh that is capable of being embedded with cells. The composition body is configured to stretch and expand at the mesh pattern to completely or nearly completely wrap the composition body around or position the composition onto an implant or a tissue expander 52 (as seen in Figure 14 and paragraphs [0017], [0019-0020], [0042] and [0046]). However, should applicant argue that Frank does not disclose stretching/expanding the composition body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frank’s mesh material to exhibit expanding capability so that the meshed structure is flexible to accommodate varying size of implants and be "stretched" or wrapped around to conform and support the implant during movement and prevent displacement of the implant.
Regarding Claim 2, Frank discloses wherein the tissue matrix is an acellular tissue matrix (paragraph [0055]).
Regarding Claim 3, Frank discloses the composition body comprises a central region 18 (as seen in Figures 7 and 13) and at least two extensions 24, 26, 30, 32 and at least two extensions protruding from opposing sides of the central region 18, the at least two extensions 
Regarding Claim 4, Frank discloses wherein the composition body is configured to be positioned onto the implant or tissue expander 52 with the central region of the composition body disposed against an anterior side of the implant or tissue expander 52 (as seen in Figures 5, 12, 14 and paragraphs [0017], [0019-0020], [0042] and [0046]).
Regarding Claim 5, Frank discloses wherein the at least two extensions are configured to be stretched and expanded at the mesh pattern to wrap the composition body around the implant or tissue expander 52 (as seen in Figure 14 and paragraphs [0017], [0019-0020], [0042] and [0046]) such that one extension of the at least two extensions is wrapped in a first direction around the implant or tissue expander and another extension of the at least two extensions is wrapped in an opposing direction to secure the composition body to the implant or tissue expander (as seen in Figure 7 and 13, the extensions are located on opposing sides of each other and covers 
Regarding Claim 7, Frank discloses wherein the composition body comprises at least two additional extensions 30, 32 protruding form opposing sides of the central region (as seen in Figures 7 and 13 and paragraphs [0020], [0038], [0040-0041], [0044] and [0054-0055]).
Regarding Claim 8, Frank discloses wherein at two additional extensions 24, 26, 30, 32 comprises a mesh pattern (as seen in Figures 7 and 13 and paragraphs [0020], [0038], [0040-0041], [0044] and [0054-0055]) formed therein.
Regarding Claim 9, Frank discloses wherein the central region 18 comprises a mesh pattern (as seen in Figures 7 and 13 and paragraphs [0020], [0038], [0040-0041], [0044] and [0054-0055]) formed therein.
Regarding Claim 10, Frank discloses wherein the tissue matrix is a tissue matrix sheet defining a planar and flexible configuration (as seen in Figure 7A and paragraph [0111]), wherein the examiner interprets a tissue matrix to be any mesh that is capable of being embedded with cells.
Regarding Claim 11, Frank discloses a fastening element (e.g. suture) configured to interlock the at least two extensions relative to each other to secure the composition body to the implant or tissue expander.
Regarding Claim 13, Frank discloses wherein the at least two extensions 24, 26, 30, 32 extend parallel to each other (as seen in Figures 7 and 13 and paragraphs [0020], [0038], [0040-0041], [0044] and [0054-0055]).
Regarding Claim 20, Frank discloses a system for treatment, comprising: a composition (as seen in Figures 7 and 13 and paragraphs [0015], [0017] and [0019] and [0022-0023]), the composition including (i) a tissue matrix or synthetic material defining a composition body (paragraph [0020] and [0037]), wherein the examiner interprets a tissue matrix to be any mesh that is capable of being embedded with cells. The mesh pattern formed in at least a portion of the composition body (as seen in Figures 7 and 13 and paragraph [0020] and [0037]); and an implant or a tissue expander 52 (as seen in Figures 9-12 and 14 and paragraphs [0047-0048] and [0051]); wherein the composition body is configured to stretch and expand at the mesh pattern to completely or nearly completely wrap the composition body around or position the composition body onto the implant or the tissue expander 52 (as seen in Figure 14 and paragraphs [0017], [0019-0020], [0042] and [0046]). However, should applicant argue that Frank does not disclose stretching/expanding the composition body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frank’s mesh .
Claim(s) 1-3, 7-15 and 18 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moses et al. U.S. Publication 2012/0283826.
Regarding Claim 1, Moses et al. discloses a composition for treatment ((as seen in Figures 7A-7B and paragraphs [0022-0023]) comprising a composition body (paragraph [0020] and [0037]) and a mesh pattern formed in at least a portion of the composition body (as seen in Figures 7 and 13). The composition body comprises a tissue matrix or synthetic material (paragraph [0014-0016] and [0022]), wherein the examiner interprets a tissue matrix to be any mesh that is capable of being embedded with cells. The composition body is configured to stretch and expand at the mesh pattern to completely or nearly completely wrap the composition body around or position the composition onto an implant or a tissue expander (as seen in Figures 7A-7B and paragraphs [0014-0016], [0272-0273] and [0281]). This claim does not positively cite an implant, therefore this limitation is considered an intended use of the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, should applicant argue that Moses does not disclose stretching/expanding the composition body. Moses further discloses the composition exhibits flexibility and elasticity and can be extended up to 10% lengthwise (see paragraph [0103]), further confirming the examiner’s position that the meshed structures extends, 
Regarding Claim 2, Moses et al. discloses wherein the tissue matrix is an acellular tissue matrix (paragraphs [0012], [0014], [0022-0023], [0061] and [0109]).
Regarding Claim 3, Moses et al. discloses wherein the composition body comprises a central region and at least two extensions 714 protruding from opposing sides of the central region (as seen in Figures 7A-7B and abstract and paragraphs [0022-0023] and [0097-0098]), the at least two extensions having the mesh pattern formed therein (as seen in Figures 7A-7B and abstract and paragraphs [0014], [0016], [0022-0023] and [0097-0098]).
Regarding Claim 7, Moses et al. discloses wherein the composition body comprises at least two additional extensions 708 protruding form opposing sides of the central region (as seen in Figures 7A-7B and abstract and paragraphs [0020], [0038], [0040-0041], [0097-0098]).
Regarding Claim 8, Moses discloses wherein at two additional extensions 708 comprises a mesh pattern (as seen in Figures 7A-7B and paragraphs [0014], [0016], [0022-0023] and [0097-0098]) formed therein.
Regarding Claim 9, Moses discloses wherein the central region comprises a mesh pattern (as seen in Figures 7A-7B and paragraphs [0014], [0018], [0022-0023], [0086] and [0104]) formed therein.
Regarding Claim 10, Moses et al. discloses wherein the tissue matrix is a tissue matrix sheet defining a planar and flexible configuration (as seen in Figure 7A and paragraphs [0104] and [0108]), wherein the examiner interprets a tissue matrix to be any mesh that is capable of being embedded with cells.
Regarding Claims 11, 14, 15, In the embodiment used in the rejection above, Figures 7A-7B does not expressly disclose a fastening element configured to interlock the at least two extensions relative to each other to secure the composition body to the implant or tissue expander. In addition, Figures 7A-7B does not expressly disclose wherein the fastening element detachably interlocks the at least two extensions of the composition body. Furthermore, Moses does not expressly disclose the fastening element includes an elongated body with a proximal end and a distal end, the proximal end including a rounded tip. However, in an alternative embodiment seen in Figures 4C-4E, Moses teaches a composition body comprising at least two extensions (see Figure 4E-4F) having a fastening element 411 having an elongated body with a proximal and distal end, the proximal end having a rounded tip (as seen in Figures 4C-4D) configured to interlock the at least two extensions relative to each other to secure the composition body (as seen in Figures 4C-4E and paragraphs [0068] and [0071]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moses’s fastening member to be a suspension strut 411 as taught in Figures 4C-4E for the purpose of providing a fastening element (analogous to the sutures, 711) that detachably interlocks and would secure the extensions relative to the composition body.
Regarding Claim 12, Moses discloses wherein the composition body comprises a top

Regarding Claim 13, Moses et al. discloses wherein the at least two extensions 714 extend parallel to each other (as seen in Figure 7A and paragraphs [0097-0098]).
Regarding Claim 18, Moses et al. discloses the support can be configured as a solid sheet or as a discontinuous layer such as a mesh, having a plurality of regions or sections (paragraphs [0022-23] and [0108]) depending on the desired strength and support desired (see paragraphs [0108-0109]).  However, Moses et al. does not expressly disclose wherein the central region of the composition body is mesh-free. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moses’s mesh material to be located only on the straps and omitted from the central region for the purpose of providing the desired strength and support in the center while allowing the extensions (straps) to be meshed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774